


110 HCON 419 IH: Supporting the goals and ideals of Multiple

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 419
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Ms. Lee submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of Multiple
		  Sclerosis Awareness Week.
	
	
		Whereas multiple sclerosis can impact men and women of all
			 ages, races, and ethnicities;
		Whereas more than 400,000 Americans live with multiple
			 sclerosis;
		Whereas approximately 2,500,000 people worldwide have been
			 diagnosed with multiple sclerosis;
		Whereas every hour of every day, someone is newly
			 diagnosed with multiple sclerosis;
		Whereas it is estimated that between 8,000 and 10,000
			 children and adolescents are living with multiple sclerosis;
		Whereas the exact cause of multiple sclerosis is still
			 unknown;
		Whereas the symptoms of multiple sclerosis are
			 unpredictable and vary from person to person;
		Whereas there is no laboratory test available for multiple
			 sclerosis;
		Whereas multiple sclerosis is not genetic, contagious, or
			 directly inherited, but studies show there are genetic factors that indicate
			 certain individuals are susceptible to the disease;
		Whereas multiple sclerosis symptoms occur when an immune
			 system attack affects the myelin in nerve fibers of the central nervous system,
			 damaging or destroying it and replacing it with scar tissue, thereby
			 interfering with or preventing the transmission of nerve signals;
		Whereas in rare cases multiple sclerosis is so progressive
			 it is fatal;
		Whereas there is no known cure for multiple
			 sclerosis;
		Whereas the Multiple Sclerosis Coalition, an affiliation
			 of multiple sclerosis organizations dedicated to the enhancement of the quality
			 of life for all those affected by multiple sclerosis, recognizes, and
			 celebrates Multiple Sclerosis Awareness Week;
		Whereas the Multiple Sclerosis Coalition’s mission is to
			 increase opportunities for cooperation and provide greater opportunity to
			 leverage the effective use of resources for the benefit of the multiple
			 sclerosis community;
		Whereas the Multiple Sclerosis Coalition recognizes and
			 celebrates Multiple Sclerosis Awareness Week during 1 week in March every
			 calendar year;
		Whereas the goals of Multiple Sclerosis Awareness Week are
			 to invite people to join the movement to end multiple sclerosis, encourage
			 everyone to do something to demonstrate their commitment to moving toward a
			 world free of multiple sclerosis, and to acknowledge those who have dedicated
			 their time and talent to help promote multiple sclerosis research and programs;
			 and
		Whereas this year Multiple Sclerosis Awareness Week was
			 recognized during the week of March 10, 2008 through March 17, 2008: Now,
			 therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)supports the goals and ideals of Multiple
			 Sclerosis Awareness Week;
			(2)encourages the President to issue a
			 proclamation in support of the goals and ideals of Multiple Sclerosis Awareness
			 Week;
			(3)encourages States, territories, possessions
			 of the United States, and localities to support the goals and ideals of
			 Multiple Sclerosis Awareness Week by issuing proclamations designating Multiple
			 Sclerosis Awareness Week;
			(4)encourages media organizations to
			 participate in Multiple Sclerosis Awareness Week and help educate the public
			 about multiple sclerosis;
			(5)commends the efforts of the States,
			 territories, and possessions of the United States who support the goals and
			 ideals of Multiple Sclerosis Awareness Week;
			(6)recognizes and
			 reaffirms our Nation’s commitment to combating multiple sclerosis by promoting
			 awareness about its causes and risks and by promoting new education programs,
			 supporting research, and expanding access to medical treatment; and
			(7)recognizes all
			 people in the United States living with multiple sclerosis, expresses gratitude
			 to their family members and friends who are a source of love and encouragement
			 to them, and salutes the health care professionals and medical researchers who
			 provide assistance to those so afflicted and continue to work to find cures and
			 improve treatments.
			
